Title: January 12. Sunday.
From: Adams, John
To: 


       Mr. B. Vaughan came in. I told him, I had some Facts to communicate to him in Confidence. They affected my personal Interest, Character, and Feelings so intimately, that it was impossible for me to  speak of them without being suspected of personal Resentments and sinister Motives. But that these Facts were at the same time so connected, with public Affairs, with the Interests of the House of Bourbon, and with the essential Interests of Great Britain and America and the true System of Policy, which the two last ought in future to pursue towards each other, that it was my indispensable Duty to communicate them to some English Gentleman who might put their Government upon their Guard.
       The two Facts I should now mention were two Instances of the Policy of the C. de Vergennes to defeat the good Intentions of Congress, towards G. Britain. I then shewed him my two original Commissions—one as Minister Plenipotentiary for making Peace, the other as Minister Plenipotentiary to make a Treaty of Commerce with the Ambassador or Plenipotentiary of his Britannic Majesty, vested with equal Powers, and whatever shall be so agreed and concluded for Us and in our Name to sign and thereupon make a Treaty of Commerce, and to transact every Thing that may be necessary for compleating, securing and strengthening the same, in as ample Form and with the same Effect, as if We were personally present and acted therein, 29. Sept. 1779.
       Mr. Vaughan said he was astonished at my Secrecy and Patience, in never communicating this before. That they never had any Idea of this in London. I told him the C. de Vergennes had required me in thename of the King not to communicate it.
       I then shew him the Resolution of Congress of 12 July 1781, by which the Commission and Instructions for negotiating a Treaty of Commerce between the U. States and G. Britain given me on the 29. day of Sept. 1779, were revoked.
       I then read to him the following Part of my Instructions of the 16. Oct. 1779, vizt. That the common Right of Fishing shall in no Case be given up. That it is essential to the Welfare of all these United States, that the Inhabitants there of, at the Expiration of the War should continue to enjoy the free and undisturbed Exercise of their common Right to fish on the banks of Newfoundland and the other fishing Banks and Seas of North America. That our Faith be pledged to the Several States, that without their unanimous Consent no Treaty of Commerce shall be entered into nor any Trade or Commerce whatever carried on with G. Britain without the Explicit Stipulation herein after mentioned. You are therefore not to consent to any Treaty of Commerce with G. Britain, without an explicit Stipulation on her Part not to molest or disturb the Inhabitants of the United States of  America in taking fish on the Banks of Newfoundland and other Fisheries in the American Seas &c—Here I stopped.
       You see here says I Mr. Vaughan, a proof of a great Confidence in me. And what was the Cause of it? No other than this, My Sentiments were known in Congress, to be unalterable for Independence, our Alliance, Fisheries and Boundaries. But it was known also to be a fixed Principle with me, to hurt G. Britain no farther than should be necessary to secure our Independence, Alliance and other Rights.
       The C. de Vergennes knew my Character, both from his Intelligences in America and from my Conversation and Correspondence with him. He knew me to be a Man who would not yield to some of the designs he had in View. He accordingly sets his Confidential Friend Mr. Marbois, to negotiating very artfully with Congress. They could not get me removed or recalled, and the next Scheme was to get the Power of the Commission for Peace into the hands of Dr. Franklin.
       To this End the Choice was made to fall upon him, and four other Gentlemen who could not attend. They have been however mistaken, and no Wrestler was ever so compleatly thrown upon his Back as the C. de Vergennes.
       But their Policy did not stop here. I had still a Parchment, to make a Treaty of Commerce with G. Britain, and an Instruction annexed to it, which would be a powerfull Motive with G.B. to acknowledge our Right to the Fisheries. This Commission and these Instructions were to be and were revoked.
       Mr. Vaughan said this was very important Information and entirely new. That he was much enlightened and had Sentiments upon the Occasion. That he would write it to the E. of Shelburne, and his Lordship would make great Use of it, without naming me, &c.
      